Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 04, 2021 has been entered.

This action is response to the application filed on October 04, 2021.

Claims 1-20 are pending.

 



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Branch et al (U.S. Pub. No. 2013/0122934).

With respect to claims 1, 9 and 17, Branch et al teaches 
determining, by a computing device, a location schedule indicating a future location change of a user from a current location to a future location (abstract, fig. 3, [0019] mobile device user's current or predicted location, [0048] pre-fetching information, content, data, or the like, and transmitting the data to a mobile device based on a location or predicted location of the mobile device, information, content, or data to be distributed to mobile devices, [0064] information may be used along with a 
sending, based on a determination that the location schedule indicates the future location change of the user from the current location to the future location, from a storage device associated with the current location, and to a mobile device associated with the user, data associated with the user (fig. 5, [0063] content data made available for pre-fetch and transmission to mobile devices 330-334.  This content data may be stored in the content data database 336 and retrieved and transmitted to mobile devices 330-334, [0072] the pre-fetching of content data for the predicted location is pre-fetched prior to entering the predicted geographical location).

With respect to claims 2, 10 and 18, Branch et al teaches before the user arrives at the future location, sending, based on the location schedule and to a storage device associated with the future location, data associated with the user ([0072] pre-fetching of content data for the predicted location is pre-fetched prior to entering the predicted geographical location).

With respect to claims 3, 11 and 19, Branch et al teaches location schedule   indicates a time frame associated with the future location, and wherein the sending the data to the storage device associated with the future location occurs before the time frame associated with the future location ([0072] pre-fetching of content data for the predicted location is pre-fetched prior to entering the predicted).

With respect to claims 4, 12 and 20, Branch et al teaches data sent to the mobile device associated with the user comprises a subset of the data sent to the storage device associated with the future location (content data and selecting a subset of the superset of content data based on content data accessed (col.12, claim 1).

With respect to claims 5 and 13, Branch et al teaches after the user arrives at the second future location, synchronizing, by the computing device, the data sent to the mobile device with the data sent to the storage device associated with the future location ([0090] schedule the download substantially a same time as the user reaches a location).

With respect to claims 6 and 14, Branch et al teaches during the future location change of the user, sending, based on the location schedule and to a storage device associated with the future location, data associated with the user ([0072] pre-fetching of content data for the predicted location is pre-fetched prior to entering the predicted).

With respect to claims 7 and 15, Branch et al teaches sending is based on an indication that the user will access the data during the future location change ([0090] schedule the download, for example, such that the content data items are present in the user's mobile device prior to or at substantially a same time as the user reaches a location where the content data items may be accessed by the user).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ISAAC M WOO/Primary Examiner, Art Unit 2163